I agree that by the words without impeachment of waste he has aninterest. But if he does not use it during his estate, it is gone; for it is its concomitant. Therefore, if he grants his estate, reserving the trees; it is not well. But in this case he has not granted every thing away; and the reservation is good; for there is the possibility of the reversion after the three lives. Therefore, if a tenant after possibility grants his estate, reserving the trees, the estate is void; but if he leases for years with such a reservation, it is well. I say nothing as to the exception. As to the cutting by him in remainder, it is a question. I think that the estate of three lives operates partly out of the first estate, and partly out of that of the lessor. He shall hold it liable to the charges of the lessee for life.
WHITLOCK, J., concurred.
DODERIDGE, J., to Noy. You see on what point this case turns; what we agree upon, what we differ in, or are in doubt about, govern yourself accordingly. Poph., 193.